Citation Nr: 0724258
Decision Date: 08/06/07	Archive Date: 09/11/07

Citation Nr: 0724258	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-11 142	)	DATE AUG 06 2007
	)
   SUPPLEMENTAL DECISION	)
  )

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation and pension benefits in an amount in excess of 
$26,743.24.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1962 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified at a Travel Board 
hearing in November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2006).

With respect to a notice of disagreement (NOD), a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  38 C.F.R. § 20.201.  While special wording 
is not required, the NOD must be in terms that can be 
reasonably construed as a disagreement with that 
determination and a desire for appellate review. Id.  A 
veteran must file a notice of disagreement with a 
determination by the agency of original jurisdiction (the RO) 
within one year from the date that the RO mailed notice of 
the determination.  38 C.F.R. § 20.302(a).  

In a recent November 2006 decision, the Board held that 
recovery of an overpayment of nonservice-connected pension 
benefits in the calculated amount of $26,743.24 would be 
against equity and good conscience.  As a result, the Board 
granted the veteran waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $26,743.24.  This was the issue 
before the Board at that time. 

The Board reached this decision notwithstanding the fact that 
the assessed overpayment of $26,743.24 appears to have been 
already been recouped by the government.   

Subsequently, in a February 2005 letter to the veteran, the 
RO informed the veteran of an additional overpayment amount 
in excess of the original calculated amount of $26,743.24.  
The veteran responded in April 2005 on a VA Form 21-4138 that 
he "dispute[d] the existence of this alleged indebtedness."       
 
The Board construes this April 2005 statement as a timely NOD 
with respect to a waiver of recovery of overpayment of VA 
benefits in an amount in excess of $26,743.24, as 
disagreement and further appellate review of the claim was 
requested.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002) (assuming that the veteran desired 
appellate review, meeting the requirement of 
section 38 C.F.R. § 20.201 was not an onerous task).

However, the claims file does not reflect that a SOC has been 
promulgated as to that claim.  Where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, this new matter is remanded to the RO.

As to the precise amount in question, the veteran indicates 
in a December 2006 letter, that the additional amount of 
overpayment totals $73,453.74.  In contrast, in a letter 
written in the same month, the Debt Management Center 
indicates that the additional amount of overpayment is only 
$35,364.50.  On remand, the RO should investigate and clarify 
the additional amount of overpayment that the veteran is 
claiming waiver for.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should investigate and clarify 
the additional amount of overpayment in 
excess of $26,743.24 that the veteran 
is claiming waiver for.  The exact 
final amount should be clearly 
indicated.   

2.	The RO should furnish the veteran a SOC 
on the issue of waiver of recovery of 
overpayment of VA benefits in an amount 
in excess of $26,743.24.  The RO should 
allow the veteran the appropriate 
period of time in which to perfect the 
appeal of this issue and proceed 
accordingly.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



Citation Nr: 0635664	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  05-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected disability pension benefits in the 
original calculated amount of $26,743.24.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1962 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified at a Travel Board 
hearing in November 2005.  


FINDINGS OF FACT
 
1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part in the creation of the debt.  

2.  The evidence demonstrates that the VA is at fault for the 
creation of the debt; in addition, recovery of the 
overpayment would cause undue hardship and defeat the purpose 
for the award of nonservice-connected disability pension 
benefits, thus outweighing any unjust gain by the veteran due 
to the waiver.  


CONCLUSION OF LAW

Recovery of an overpayment of nonservice-connected pension 
benefits in the calculated amount of $26,743.24 would be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Improved (nonservice-connected) pension is a benefit payable 
by VA to a veteran of a period of war who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), education educational assistance benefits and 
subsistence allowance, insurance benefits, burial and plot 
allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  38 C.F.R. 
§ 1.956(a).

No pension under public or private laws administered by VA 
shall be paid to or for an individual who has been imprisoned 
in a Federal, State, or local penal institution as a result 
of conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666; 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).  

In this respect, an overpayment can arise if the veteran 
fails to notify the VA of his incarceration.   

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issue 
by the VA to the debtor.  38 C.F.R. § 1.962(b)(2). 

Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  Also, there shall be no 
recovery of overpayment of VA benefits if it is determined 
that recovery would be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  An indication of 
either "fraud, misrepresentation or bad faith" on the part 
of the veteran is found, a waiver is automatically precluded, 
and the principles of "equity and good conscience" will not 
even be considered or analyzed.  See 38 C.F.R. § 1.963(a).  

"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2).  Although not undertaken with actual 
fraudulent intent, conduct by a claimant with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the Government is 
required for a showing of bad faith. Id.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the veteran and the Government.  

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
Balancing of faults (weighing fault of the debtor vs. the 
fault of the VA); (3) Undue Hardship (whether collection 
would deprive the debtor or family of basic necessities); (4) 
Defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) Unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) Changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.  
 
In this case, the veteran is seeking waiver of recovery of 
overpayment of nonservice-connected disability pension 
benefits in the original calculated amount of $26,743.24.  
During the course of the appeal, the veteran has also 
contested the validity of the debt.  However, most recently, 
at the November 2005 Board hearing, the veteran indicated 
that he was only seeking waiver of repayment of the debt.  
Consequently, the validity and amount of indebtedness is not 
at issue in this case.  

Furthermore, the assessed overpayment of $26,743.24 appears 
to have now been recouped by the government.  However, in 
accordance with Franklin v.  Brown, 5 Vet. App. 190, 193 
(1993), the Board will consider this issue. 

The veteran has been in receipt of nonservice-connected 
pension benefits since January 1984.  In August 1984, the 
veteran was notified of the rights and obligations of a 
pension benefits recipient, including the requirement that he 
notify the VA of any change in income, change in domicile, or 
incarceration.  Subsequently, the veteran was incarcerated 
from November 1987 through June 2001.  He continued to 
receive VA pension benefits during that time in the total 
amount of $26,743.24.  In June and December of 2001, the 
veteran was sent correspondence from the VA terminating his 
pension benefits due to his prior incarceration and 
requesting repayment of the debt due to his receipt of 
pension benefits he was not entitled to during his period of 
incarceration.

The veteran's February 2002 request for waiver of 
indebtedness was timely.  See 38 C.F.R. § 1.962(b)(2).
 
Shortly thereafter, in August 2002, the Committee determined 
that bad faith by the veteran resulted in the creation of the 
overpayment.  The Committee found that the veteran exhibited 
bad faith by accepting VA pension benefits for many years 
during his incarceration from November 1987 through June 
2001, despite his receipt of notice from the VA that benefits 
are not permitted after the first 60 days of incarceration. 

The Board does not concur with the Committee's finding for 
several reasons.  First, the veteran sent a letter to the VA 
in June 1989 that revealed the address of the correctional 
facility where he resided at the time.  Thus, the evidence of 
record reveals no overt act of deception.  

Second, a September 2000 forensic psychiatric evaluation 
reveals that the veteran suffers from memory loss and 
psychiatric issues due to surgery for the removal of a brain 
tumor that occurred in 1983.  

Finally, the VA was notified that the veteran was 
incarcerated by way of July 1989 correspondence from a 
veteran's service organization.  In fact, in the same month 
the VA sent a letter to the veteran at his prison address 
regarding a missing pension check.  Nonetheless, the VA did 
not act upon this knowledge, or inform the veteran at that 
time that he was not entitled to benefits during his 
incarceration.  

In this respect, his actions simply do not rise to a level of 
bad faith (which contemplates an attempt to seek an unfair 
advantage, an intentional act).  38 C.F.R. § 1.965(b)(2).  
Fraud and misrepresentation likewise are not shown.  
Consequently, the only issue that remains is a determination 
whether recovery of the overpayment is against "equity and 
good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Starting with fault as it pertains to equity and good 
conscience, it was the VA's inaction despite notice of the 
veteran's incarceration that produced the overpayment.  As to 
undue hardship, evidence of the veteran's difficult financial 
situation is currently before the Board.  In this respect, 
the veteran submitted an April 2005 Financial Status Report 
(FSR) showing that his monthly expenses are slightly in 
excess of his monthly income.  He is also permanently and 
totally disabled due to various health issues.  Consequently, 
recovery of the overpayment would defeat the purpose for 
paying the benefits, i.e., provide an income supplement to 
veterans and the spouses of veterans with limited financial 
resources.  In view of the veteran's current financial 
situation as established by the evidence of record, he 
clearly falls within that category.  Accordingly, recovery of 
the overpayment in this case defeats the purpose for which 
the benefits were intended.  

The Board is unaware of any reliance on VA benefits to the 
veteran's detriment.  The Board acknowledges that arguably 
the veteran is receiving some unjust enrichment and unfair 
gain because of waiver of overpayment.  Nonetheless, 
moderation in the exercise of the Government's right to 
collect the debt is warranted in this case.  The factors of 
equity and good conscience in favor of waiver of overpayment 
significantly outweigh the factors in favor of government 
recovery of the benefits.  

Therefore, the Board concludes that recovery of overpayment 
pension benefits would be against the principle of equity and 
good conscience.  38 C.F.R. § 1.965.  In arriving at its 
decision in this case, the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107.  Accordingly, the 
veteran's waiver of overpayment in the amount of $26,743.24 
is granted.  
 
The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayment. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. 
Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to 
a waiver).  Thus, any discussion as to VCAA compliance is not 
required.  

In any event, given the favorable disposition of the appeal, 
the Board finds that any defect in notice or assistance would 
not be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

ORDER

Waiver of recovery of overpayment of nonservice-connected 
disability pension benefits in the original calculated amount 
of $26,743.24 is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



